DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/10/19 and 4/27/20 have been considered by the examiner. The lined through reference from the 4/27/20 is not a reference by Adams et al. as shown on the IDS but by Soma et al. titled “Optical disk apparatus having compensation for objective lens dislocation”. 

Drawings
The drawings were received on 10/10/19.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to self testing on an integrated circuit.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…the IC device is scheduled to perform built-in self-testing (BIST) using a data packet comprising: 
a device identifier (ID) field including first data representative of a device identifier of the IC device; 

a data packet address identifying a location in the storage device at which BIST test data is stored, or a quantity enumerating a number of cycles the IC device is scheduled to pause from accessing the bus; and 
a last packet field including third data representative of an indication of whether the data packet is a last packet programmed for a BIST session.”

The prior arts of record (Adams et al.  U.S. Pub. 2003/0120974 as an example of such prior arts) teach a programmable built-in-self-test (BIST) circuit and method for testing a multiported memory via multiple ports, either simultaneously or sequentially, as directed by a microcode instruction word. The microcode instruction word contains a plurality of executable subinstructions and one bit of information that controls whether the test operations prescribed in the plurality of subinstructions shall be executed in parallel or in series. The executable subinstructions are dispatched by a primary controller to subcontrollers which perform test operations at each port according to the subinstructions. However the prior arts fail to teach the claimed specifics of:
“a packet type field including second data indicating the data packet includes at least one of: 
a data packet address identifying a location in the storage device at which BIST test data is stored, or a quantity enumerating a number of cycles the IC device is scheduled to pause from accessing the bus; and 

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-22 are allowable over the prior arts of record.

	Other Prior arts:

"Design and test of a 9-port SRAM for a 100 Gb/s STS-1 switch," by Gibbins et al. teach a design, fault modeling, and BIST solution of an application specific 9-port SRAM. The use of the 9-port SRAM in place of more conventional memory in a 100 Gb/s SONET switch ASIC resulted in calculated reductions of 43% in die size, 31% in power consumption and 75% in data memory bit count. A custom programmable BIST solution was implemented that takes into consideration the memory's special features such as the large number of ports, large read-to-write port asymmetry and the TDM read scheme.
Kalva et al. (applicant)  U.S. Patent 10902933 teach a test system provided for executing built-in-self-test (BIST) according to JTAG and IEEE 1500 on chips deployed in-field. Hardware and software selectively connect onto the IEEE 1500 serial interface for running BIST while the chip is being used in deployment--such as in an autonomous vehicle.
	U.S. Pub 2008/0098269 teach concurrent testing of multiple embedded arrays with a BIST engine coupled to a plurality of arrays having different sizes to generate test packets targeted to an array with the most entries among the plurality of arrays, a plurality of address space control logic each associated with an array of the plurality of arrays, the address space control logic to adjust a broadcast address of the test packets to match an address space of its associated array, and an array width independent concurrent response evaluator (AWIC-RE) coupled to the plurality of arrays.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111


Art Unit 2111